              Case 19-18585-MAM        Doc 78    Filed 02/20/20    Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION
                               www.flsb.uscourts.gov


In re:                                                   CASE NO.: 19-18585

                                                         Chapter 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC.

Debtor.
______________________________/

                                    NOTICE OF FILING

      The Debtor, MERIDIAN MARINA & YACHT CLUB OF PALM CITY, LLC by and
through its undersigned attorney, hereby files the following:

         1. Second Amendment to Purchase and Sale Agreement

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida and I am in compliance with the additional
qualifications to practice in this court set forth in Local Rule 2090-1(A) and that a true and
correct copy of the foregoing was furnished via U. S. Mail to the parties on the attached
mail list this 20th day of February, 2020.

                                                  KELLEY FULTON & KAPLAN, P.L.
                                                  Attorney for Debtor
                                                  1665 Palm Beach Lakes Blvd.
                                                  The Forum - Suite 1000
                                                  West Palm Beach, Florida 33401
                                                  Tel: (561) 491-1200
                                                  Fax:(561) 684-3773

                                                  BY: __/s/ Craig I. Kelley
                                                        CRAIG I. KELLEY, ESQUIRE
                                                        Florida Bar 782203
             Case 19-18585-MAM         Doc 78    Filed 02/20/20    Page 2 of 5




Mailing Information for Case 19-18585-MAM

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email
notice/service for this case.

   •   Heidi A Feinman Heidi.A.Feinman@usdoj.gov
   •   Dana L Kaplan dana@kelleylawoffice.com,
       tina@kelleylawoffice.com;craig@kelleylawoffice.com;cassandra@kelleylawoffice.
       com;kaplandr75945@notify.bestcase.com;Debbie@kelleylawoffice.com
   •   Craig I Kelley craig@kelleylawoffice.com,
       dana@kelleylawoffice.com,tina@kelleylawoffice.com,cassandra@kelleylawoffice
       .com;kelleycr75945@notify.bestcase.com;Debbie@kelleylawoffice.com
   •   Susan D. Lasky ECF@suelasky.com,
       ecfsuelasky@gmail.com;r48532@notify.bestcase.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Alan B Rose arose@mrachek-law.com, manderson@mrachek-law.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service
for this case (who therefore require manual noticing/service). You may wish to use your
mouse to select and copy this list into your word processing program in order to create
notices or labels for these recipients.

       Aspen Environmental Consulting, LLC
       2014 SW Oxbow Way
       Palm City, FL 34990

       Meridian Marina & Yacht Club of Palm City, LLC
       1400 SW Chapman Way
       Palm City, FL 34990

       See attached matrix.
                                    Case 19-18585-MAM      Doc 78          Filed 02/20/20   Page 3 of 5
Label Matrix for local noticing                Aspen Environmental Consulting, LLC             MRACHEK, FITZGERALD ROSE KONOPKA THOMAS & WE
113C-9                                         2014 SW Oxbow Way                               505 S. Flagler Drive
Case 19-18585-MAM                              Palm City, FL 34990-3244                        Suite 600
Southern District of Florida                                                                   West Palm Beach, FL 33401-5945
West Palm Beach
Wed Jan 22 16:11:53 EST 2020
Martin County Marine Holdings LLC              Martin Downs Property Owners’ Associati         Meridian Marina & Yacht Club of Palm City, L
c/o Susan D. Lasky                             c/o Ross Earle Bonan & Ensor, P.A.              1400 SW Chapman Way
320 S.E. 18th Street                           P.O. Box 2401                                   Palm City, FL 34990-2402
Fort Lauderdale, FL 33316-2818                 Stuart, FL 34995-2401


5T Wealth Partners LP                          ADR Electric Inc                                Allstate Insurance
Department#6200                                P.O. Box 665                                    P.O. Box 4344
P.O. Box 830539                                Jensen Beach, FL 34958-0665                     Carol Stream, IL 60197-4344
Birmingham,, AL 35283-0539


Aspen Environmental                            Aspen Environmental Consulting, LLC             Bartlett Brothers Security
P.O. Box 2753                                  c/o Jodi Beck                                   2694 SE Willoughby Blvd
Stuart, FL 34995-2753                          2014 SW Oxbow Way                               Stuart, FL 34994-4700
                                               Palm City, FL 34990-3244


Capital One Bank (USA), N.A.                   Cassidy Ice                                     Charles Goodman
by American InfoSource as agent                3240 SE Dominica Terrace                        3022 SW Lake Terrace
PO Box 71083                                   Stuart, FL 34997-5758                           Palm City, FL 34990-1927
Charlotte, NC 28272-1083


Clark Environmental                            Colonial Life                                   Comcast
755 Prairie Industrial Pkwy                    P.O. Box 1365                                   P.O. Box 71211
Mulberry, FL 33860-6559                        Columbia, SC 29202-1365                         Charlotte, NC 28272-1211



EDC                                            Florida Department of Revenue                   Florida Power & Light
10250 SW Village Parkway, Suite 201            5050 West Tennessee Street                      General Mail Facility
Port Saint Lucie, FL 34987-2362                Tallahassee, FL 32399-0140                      Miami, FL 33188-0001



Grainger                                       Gunster                                         Industrial Hose and Hydraulics
1800 N. Florida Mango Rd                       777 South Flagler Drive                         2450 N.Powerline Rd
West Palm Beach, FL 33409-6486                 West Palm Beach, FL 33401-6194                  Pompano Beach, FL 33069-1051



(p)INTERNAL REVENUE SERVICE                    Internal Revenue Service                        Kapp Morrison, LLP
CENTRALIZED INSOLVENCY OPERATIONS              Central Insolvency Operation                    7900 Glades Road Suite 550
PO BOX 7346                                    P.O. Box 7346                                   Boca Raton, FL 33434-4167
PHILADELPHIA PA 19101-7346                     Philadelphia, PA 19101-7346


Law Office of Robert M. Lewis, LLC             MIC                                             Martin County Marine Holdings, LLC
P.O. Box 1831                                  2964 Airway Ave                                 1206 North Park Avenue
Jupiter, FL 33468-1831                         Costa Mesa, CA 92626-6018                       Winter Park, FL 32789-2542
                                 Case 19-18585-MAM      Doc 78          Filed 02/20/20   Page 4 of 5
Martin County Property Owner’s Associat     Martin County Tax Collector                     Martin County Utilities
C/O Ross Earl Bonan and Ensor PA            3485 SE Willoughby Blvd                         P.O. Box 9000
789 SW Federal Highway                      Stuart, FL 34994-5062                           Stuart, FL 34995-9000
Stuart, FL 34994-2962


Marvin Kennard                              Meridian Marina & Yacht Club of Palm Ci         Mracheck Law
4971 SW Lake Grove Circle                   2625 W Grandview Rd Suite 150                   505 S. Flagler Drive, Suite 600
Palm City, FL 34990-8506                    Phoenix, AZ 85023-3109                          West Palm Beach, FL 33401-5945



Office of the US Trustee                    PI Finance                                      Palmdale Oil Company, Inc.
51 S.W. 1st Ave.                            PO Box 922025                                   911 N 2nd St
Suite 1204                                  Norcross, GA 30010-2025                         Fort Pierce, FL 34950-9121
Miami, FL 33130-1614


Paul Lane                                   Plastic Pro                                     Progressive Environmental Services Inc.
7880 North University Drive                 DKG Concepts Incorporated                       19 National Dr
Suite 2000                                  P.O. Box 2359                                   Franklin MA 02038-3243
Fort Lauderdale, FL 33321-2124              Palm City, FL 34991-7359


Robert Jennings, P.A.                       Robert Sader, P.A.                              SWS Environmental Services
306 S.E. Detroit Ave                        224 Commercial Blvd Suite 310                   P.O. Box 538498
Stuart, FL 34994-2113                       Fort Lauderdale, FL 33308-4443                  Atlanta, GA 30353-8498



Safety Kleen                                Shaun T. Plymale                                Shraiberg, Landau, & Page PA
2600 North Central Expressway Suite 400     100 SW Albany Avenue                            2385 N.W. Executive Center Drive
Richardson, TX 75080-2058                   Suite 310                                       Suite 300
                                            Stuart, FL 34994-2000                           Boca Raton, FL 33431-8530


State of Florida - Department of Revenue    Sudden Service, Inc                             Susan Lasky
Post Office Box 6668                        P.O. Box 903                                    320 Southeast 18th Street
Tallahassee, FL 32314-6668                  Louisville, MS 39339-0903                       Fort Lauderdale, FL 33316-2818



The Zenith Insurance Company                Time Payment Corp                               Treasure Coast Legal
21255 Califa St                             1600 District Avenue                            100 SW Albany Avenue Suite 310
Woodland Hills, CA 91367-5021               Suite 200                                       Stuart, FL 34994-2000
                                            Burlington, MA 01803-5233


W.W. Grainger, Inc                          Waste Management of SFlorida                    William Scotsman
401 S Wright Road W4E.C37                   P.O. Box 4648                                   901 S. Bond Street. #600
Janesville WI 53546-8729                    Carol Stream, IL 60197-4648                     Baltimore, MD 21231-3348



Zimmer Construction                         Zimmer Construction Consultants, P.A.           m2 Lease Funds LLC
129 N.W. 13th St Suite 20                   129 NW 13th Street                              175 N. Patrick Blvd., Suite 140
Boca Raton, FL 33432-1635                   Suite 20                                        Brookfield, WI 53045-5811
                                            Boca Raton, FL 33432-1635
                                   Case 19-18585-MAM               Doc 78       Filed 02/20/20         Page 5 of 5
m2 Lease Funds LLC                                     Craig I Kelley                                       Dana L Kaplan
175 North Patrick Boulevard                            1665 Palm Beach Lakes Blvd #1000                     1665 Palm Beach Lakes Blvd #1000
Earth City, MO 63045                                   West Palm Beach, FL 33401-2109                       W Palm Beach, FL 33401-2109




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                               (d)Internal Revenue Service                          (d)Internal Revenue Service
Acting US Attorney                                     Atty General United States Dept Justice              c/o IRS District Counsel
99 NE 4th Street                                       Tenth & Constitution                                 Claude Pepper Federal Bldg
Miami, FL 33132                                        Washington, DC 20530                                 51 S.W. 1st Ave., 11th Floor
                                                                                                            Miami, FL 33130




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                     (d)Martin Downs Property Owners’ Associati           (u)See attached
                                                       c/o Ross Earle Bonan & Ensor, P.A.
                                                       P.O. Box 2401
                                                       Stuart, FL 34995-2401


End of Label Matrix
Mailable recipients      62
Bypassed recipients       3
Total                    65
